DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
This action is in response to the appeal brief filed on 08/16/2021. Claims 1-20 are pending and examined below. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 6, 12-15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0252174 A1 (“Melas”) in view of US 5,975,162 (“Link”).

Regarding claims 1 and 12, Melas discloses at least one sensor on board a vehicle system and configured to generate vehicle data relating to a condition or parameter associated with the vehicle system; and a power supply control system having at least one processor and configured to control one or more power supplies on board the vehicle system and to receive the vehicle data from the at least one sensor; wherein the power supply control system is further configured to compare the vehicle data to one or more criteria relating to vehicle movement, and, in response to at least one of (i) a determination that the vehicle data meets the criteria (see [0041] Lead controller 152 may be further configured to receive inputs from the various engine sensors, electrical sensors, ATS sensors, and locomotive sensors, process the data, and trigger the engine actuators, generator electrical power control actuators, traction motor actuators, ATS actuators, and locomotive actuators in response to the processed input data. Lead controller 152 may be configured to take these actions based on instructions, look-up tables, one or more maps, or programmed code or algorithms corresponding to one or more routines. For example, lead controller 152 may be configured to determine a locomotive trip plan including locomotive power outputs and brake settings, engine operating parameters, and the precise levels of electrical power output expected from each generator on each locomotive based on the locomotive operating conditions and current environmental conditions for each locomotive).
	Melas is not explicit on a determination that the vehicle data meets the one or more criteria and (ii) receipt of a signal indicative of the vehicle system carrying or being configured to carry cargo of a predetermined material, generate a control signal to deactivate at least one power supply of the one or more power supplies, however,
	Link discloses a liquid delivery vehicle with remote control system where a determination that the vehicle data meets the one or more criteria and (ii) receipt of a signal indicative of the vehicle system carrying or being configured to carry cargo of a predetermined material, generate a control signal to deactivate at least one power supply of the one or more power supplies (see at least Col 5 lines 3-32 a cargo tank mounted on the chassis for holding a quantity of the liquid, a flow valve in communication with the cargo tank, fluid transferring means having an inlet in communication with the flow valve and an outlet for transferring liquid from the cargo tank, a delivery hose in communication with the outlet of the fluid transferring means and having an end adapted for connection to the storage location, a power take-off on the transmission and connected to the fluid transferring means such that the power take-off has an engaged position wherein power from the engine is transferred to the fluid transferring means and a disengaged position disengaged from the engine thereby preventing transfer of power from the engine to the fluid transferring means, a transmission controller for engaging the transmission in response to a transmission engaging signal and disengaging the transmission in response to a transmission disengaging signal, a valve controller for opening the flow valve in response to a valve opening signal and closing the valve in response to a valve closing signal, a power take-off controller for engaging the power take-off in response to a power take-off engaging signal and disengaging the power take-off in response to a power take-off disengaging signal, and a remote controller for selectively transmitting at least the transmission engaging and disengaging signals).
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of Link with the system disclosed by Melas in order to provide a remotely controlled emergency shut-off which substantially simultaneously stops the engine on the vehicle, disengages the power take-off and closes the internal flow valve. In addition to meeting the Department of Transportation regulations, it also provides a remote operation of the controls on the vehicle during a typical delivery cycle (Link, Col. 3 lines 1-7).

Regarding claim 6, Melas further discloses the vehicle system includes plural vehicles, the at least one sensor comprises plural sensors respectively disposed on board the plural vehicles, the power supply controller is configured to compare the vehicle data from each of the vehicles to the one or more criteria and to generate the control signal responsive to the vehicle data from any of the vehicles meeting the one or more criteria (see Fig. 1 and [0052] lead controller 152 may provide a command to one or more locomotives to go electrically offline when power from those locomotives is not needed to meet performance goals for the consist. As part of the data received from the leader system referenced above at step 208, lead controller 152 may determine that power requirements over the next 50 miles due to track grade may allow for one or more of the trailing locomotives to go electrically offline for improved overall fuel efficiency for the consist).

Regarding claim 13, Melas further discloses the power supply control system is configured to generate the control signal to deactivate all the plural power supplies (see [0052] A command may be issued to a locomotive to virtually isolate itself by no longer responding to power commands from lead controller 152. In an isolated condition, a trailing locomotive may only receive commands to start or stop the engine from an AESS system on the trailing locomotive itself. The AESS system may monitor conditions on the trailing locomotive such as the electrical charge in batteries, air pressure in brake line reservoirs, and engine temperatures. Based on these monitored local conditions, the AESS system may start-up and shut-down the trailing locomotive completely independently from any command received from lead controller 152, as necessary to maintain desired local conditions and operational readiness on the isolated locomotive) 

Regarding claim 14, Melas further discloses the power supply control system is configured to generate the control signal responsive to (i) the determination that the vehicle data of the first vehicle of the plural vehicles meets the criteria and (ii) receipt of a signal indicative of any of the plural vehicles of the vehicle system carrying cargo of a predetermined material (see [0052] A command may be issued to a locomotive to virtually isolate itself by no longer responding to power commands from lead controller 152. In an isolated condition, a trailing locomotive may only receive commands to start or stop the engine from an AESS system on the trailing locomotive itself. The AESS system may monitor conditions on the trailing locomotive such as the electrical charge in batteries, air pressure in brake line reservoirs, and engine temperatures. Based on these monitored local conditions, the AESS system may start-up and shut-down the trailing locomotive completely independently from any command received from lead controller 152, as necessary to maintain desired local conditions and operational readiness on the isolated locomotive). 

Regarding claim 15, Melas is not explicit on a respective cargo sensor on board each vehicle of two or more of the plural vehicles and configured to generate the signal indicative of the vehicle carrying the cargo of the predetermined material, however,
	Link discloses a respective cargo sensor on board each vehicle of two or more of the plural vehicles and configured to generate the signal indicative of the vehicle carrying the cargo of the predetermined material (see at least Col 5 lines 3-32 a cargo tank mounted on the chassis for holding a quantity of the liquid, a flow valve in communication with the cargo tank, fluid transferring means having an inlet in communication with the flow valve and an outlet for transferring liquid from the cargo tank, a delivery hose in communication with the outlet of the fluid transferring means and having an end adapted for connection to the storage location, a power take-off on the transmission and connected to the fluid transferring means such that the power take-off has an engaged position wherein power from the engine is transferred to the fluid transferring means and a disengaged position disengaged from the engine thereby preventing transfer of power from the engine to the fluid transferring means, a transmission controller for engaging the transmission in response to a transmission engaging signal and disengaging the transmission in response to a transmission disengaging signal, a valve controller for opening the flow valve in response to a valve opening signal and closing the valve in response to a valve closing signal, a power take-off controller for engaging the power take-off in response to a power take-off engaging signal and disengaging the power take-off in response to a power take-off disengaging signal, and a remote controller for selectively transmitting at least the transmission engaging and disengaging signals).
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of Link with the system disclosed by Melas in order to provide a remotely controlled emergency shut-off which substantially simultaneously stops the engine on the vehicle, disengages the power take-off and closes the internal flow valve. In addition to meeting the Department of Transportation regulations, it also provides a remote operation of the controls on the vehicle during a typical delivery cycle (Link, Col. 3 lines 1-7).

Regarding claim 18, Melas further discloses the one or more criteria include plural criteria, and the power supply control system is configured to compare the vehicle data to the plural criteria, and to generate the control signal to deactivate al the power supplies responsive to a determination that the vehicle data of any of the plural vehicles meets the plural criteria (see [0052] A command may be issued to a locomotive to virtually isolate itself by no longer responding to power commands from lead controller 152. In an isolated condition, a trailing locomotive may only receive commands to start or stop the engine from an AESS system on the trailing locomotive itself. The AESS system may monitor conditions on the trailing locomotive such as the electrical charge in batteries, air pressure in brake line reservoirs, and engine temperatures. Based on these monitored local conditions, the AESS system may start-up and shut-down the trailing locomotive completely independently from any command received from lead controller 152, as necessary to maintain desired local conditions and operational readiness on the isolated locomotive).


Claims 2, 5, 7-11 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0252174 A1 (“Melas”) in view of US 5,975,162 (“Link”) in further view of US 2013/0340444 A1 (“Bryant”).

Regarding claim 2, Melas in view of Link is not explicit on the power supply control system is configured to generate the control signal responsive to both the receipt of the signal indicative of the vehicle system carrying the cargo of the predetermined material and a concurrent determination that the vehicle data meets the criteria, however,
	Bryant discloses refrigerated cargo trailers and more particularly, to a cooling system and methods for cooling interior volumes of cargo trailers where the power supply control system is configured to generate the control signal responsive to both the receipt of the signal indicative of the vehicle system carrying the cargo of the predetermined material and a concurrent determination that the vehicle data meets the criteria (see [0047] during operation of the system 10, the controller 80 is configured to receive a monitoring signal indicative of the sensed environmental parameter from at least one sensor 78 and determine an environmental condition of the cargo trailer 14 as a function of the environmental parameter. The controller 80 is also configured to provide a notification signal via the display device 82 if the determined environmental condition is different than a predefined environmental condition. For example, in one embodiment, the controller 80 may receive a request from the operator to access the interior volume 12, responsively determine an environmental condition of the interior volume 12, and provide a notification to the operator indicative of the determined environmental condition. By providing a notification to the operator of the environmental condition of the interior volume 12, the system 10 may notify the operator of any potentially hazardous areas within the interior volume 12 before the operator enters the area).
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of Bryant with the system disclosed by Melas in view of Link in order to increase safety and reduce potential health risks (Bryant, [0008]).

Regarding claim 5, Melas in view of Link is not explicit on the vehicle system comprises an on-road vehicle, and the one or more criteria are indicative of the on-road vehicle at least one of decelerating by more than a deceleration threshold or a horizontal axis of the on-road vehicle changing by more than a designated orientation threshold relative to a support surface of the on-road vehicle, however,
Bryant discloses (see [0074] the system 10 may also include a cryogenic cooling system that uses a means to detect the rotation and/or rapid deceleration of the vehicle to detect a potentially hazardous collision or rollover event for the purpose of automatically operating the vent valve in order to reduce the stored mechanical energy in the storage vessel and a cryogenic cooling system that utilizes a collision detection function that utilizes any combination of multi-axis accelerometers and gyroscopic yaw sensors to detect a collision or rollover event. In addition, the system 10 may also include a means by which to power an electromechanical latching mechanism on a removable bulkhead by applying a voltage potential between the load securing mechanisms ("E tracks") on opposite sides of the trailer and a means by which to power an electromechanical latching mechanism on a removable bulkhead by locating an electrochemical storage battery in the bulkhead).
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of Bryant with the system disclosed by Melas in view of Link in order to increase safety and reduce potential health risks (Bryant, [0008]). 

Regarding claim 7, Melas in view of Link is not explicit on the one or more criteria relating to vehicle movement are indicative of a vehicle accident, however,
	Bryant discloses the one or more criteria relating to vehicle movement are indicative of a vehicle accident (see [0074] the system 10 may also include a cryogenic cooling system that uses a means to detect the rotation and/or rapid deceleration of the vehicle to detect a potentially hazardous collision or rollover event for the purpose of automatically operating the vent valve in order to reduce the stored mechanical energy in the storage vessel and a cryogenic cooling system that utilizes a collision detection function that utilizes any combination of multi-axis accelerometers and gyroscopic yaw sensors to detect a collision or rollover event).
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of Bryant with the system disclosed by Melas in view of Link in order to increase safety and reduce potential health risks (Bryant, [0008]).  

Regarding claim 8, Melas in view of Link is not explicit on a cargo sensor configured to generate the signal indicative of the vehicle system carrying the cargo of the predetermined material, however,
	Bryant discloses a cargo sensor configured to generate the signal indicative of the vehicle system carrying the cargo of the predetermined material (see [0047] during operation of the system 10, the controller 80 is configured to receive a monitoring signal indicative of the sensed environmental parameter from at least one sensor 78 and determine an environmental condition of the cargo trailer 14 as a function of the environmental parameter).
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of Bryant with the system disclosed by Melas in view of Link in order to increase safety and reduce potential health risks (Bryant, [0008]).  

Regarding claim 9, Melas in view of Link is not explicit on an electronic data storage device electrically coupled to the power supply control system, the data storage device configured to store data relating to cargo carried by the vehicle system and to generate the signal indicative of the vehicle system carrying the cargo of the predetermined material, however,
	Bryant discloses an electronic data storage device electrically coupled to the power supply control system, the data storage device configured to store data relating to cargo carried by the vehicle system and to generate the signal indicative of the vehicle system carrying the cargo of the predetermined material (see [0046] the environmental monitoring module 118 also receives data indicative of the operation of the fluid distribution assembly 16, the ventilation assembly 18, and the cargo access assembly 20, and transmits data to the flow distribution module 110, a cargo access module 112, and a venting control module 114 to control an operation of the fluid distribution assembly 16, the ventilation assembly 18, and the cargo access assembly 20, respectively).
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of Bryant with the system disclosed by Melas in view of Link in order to increase safety and reduce potential health risks (Bryant, [0008]).

Regarding claim 10, Melas in view of Link is not explicit on the one or more criteria relating to vehicle movement include one or more of a level of vibration, a level of flexion, a level of compression, a level of angular velocity, or a level of tilt, however,
	Bryant discloses the one or more criteria relating to vehicle movement include one or more of a level of vibration, a level of flexion, a level of compression, a level of angular velocity, or a level of tilt (see [0074] the system 10 may also include a cryogenic cooling system that uses a means to detect the rotation and/or rapid deceleration of the vehicle to detect a potentially hazardous collision or rollover event for the purpose of automatically operating the vent valve in order to reduce the stored mechanical energy in the storage vessel and a cryogenic cooling system that utilizes a collision detection function that utilizes any combination of multi-axis accelerometers and gyroscopic yaw sensors to detect a collision or rollover event).
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of Bryant with the system disclosed by Melas in order to increase safety and reduce potential health risks (Bryant, [0008]). 

Regarding claim 11, Melas in view of Link is not explicit on the one or more criteria include plural criteria, and the power supply control system is configured to compare the vehicle data to the plural criteria, and to generate the control signal responsive to the determination that the vehicle data meets the plural criteria and the receipt of the signal indicative of the vehicle system carrying the cargo of the predetermined material, however,
	Bryant discloses the one or more criteria include plural criteria, and the power supply control system is configured to compare the vehicle data to the plural criteria, and to generate the control signal responsive to the determination that the vehicle data meets the plural criteria and the receipt of the signal indicative of the vehicle system carrying the cargo of the predetermined material (see [0049] receive a request to adjust a temperature within the cargo interior volume 12 and operate the fluid distribution assembly 16 to adjust the interior volume temperature if the determined environmental condition is equal to the predefined environmental condition. For example, the environmental monitoring module 118 may receive a request from the flow distribution module 110 to operate the fluid distribution assembly 16 to lower a temperature within the interior volume 12. The environmental monitoring module 118 determines an environmental condition based on the sensed environmental parameters and operates the fluid distribution assembly 16 based on the determined environmental condition).
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of Bryant with the system disclosed by Melas in view of Link in order to increase safety and reduce potential health risks (Bryant, [0008]).  

Regarding claim 16, Melas in view of Link is not explicit on an electronic data storage device electrically coupled to the power supply control system, the data storage device configured to store data relating to cargo carried by the vehicle system and to generate the signal indicative of the any of the plural vehicles of the vehicle system carrying the cargo of the predetermined material, however,
	Bryant discloses an electronic data storage device electrically coupled to the power supply control system, the data storage device configured to store data relating to cargo carried by the vehicle system and to generate the signal indicative of the any of the plural vehicles of the vehicle system carrying the cargo of the predetermined material (see [0047] during operation of the system 10, the controller 80 is configured to receive a monitoring signal indicative of the sensed environmental parameter from at least one sensor 78 and determine an environmental condition of the cargo trailer 14 as a function of the environmental parameter).
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of Bryant with the system disclosed by Melas in view of Link in order to increase safety and reduce potential health risks (Bryant, [0008]).

Regarding claim 17, Melas in view of Link is not explicit on the one or more criteria include plural criteria, and the power supply control system is configured to compare the vehicle data to the plural criteria, and to generate the control signal responsive to the determination that the vehicle data of the first vehicle meets the plural criteria, however,
	Bryant discloses the one or more criteria include plural criteria, and the power supply control system is configured to compare the vehicle data to the plural criteria, and to generate the control signal responsive to the determination that the vehicle data of the first vehicle meets the plural criteria (see [0049] receive a request to adjust a temperature within the cargo interior volume 12 and operate the fluid distribution assembly 16 to adjust the interior volume temperature if the determined environmental condition is equal to the predefined environmental condition. For example, the environmental monitoring module 118 may receive a request from the flow distribution module 110 to operate the fluid distribution assembly 16 to lower a temperature within the interior volume 12. The environmental monitoring module 118 determines an environmental condition based on the sensed environmental parameters and operates the fluid distribution assembly 16 based on the determined environmental condition).
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of Bryant with the system disclosed by Melas in view of Link in order to increase safety and reduce potential health risks (Bryant, [0008]).  



Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0252174 A1 (“Melas”) in view of US 2017/0129511 A1 (Crane”).

Regarding claim 19, Melas discloses at least one power supply positioned on board a vehicle system that is configured to provide electrical power over a bus that interconnects plural vehicles of the vehicle system (see Abstract and [0015] an alternating current (AC) induction generator, a permanent-magnet generator, an AC synchronous generator, or a switched-reluctance generator. In one implementation, generator 21 may include multiple pairings of poles (not shown), each pairing having three phases arranged on a circumference of a stator (not shown) to produce an alternating current with a frequency of about 50-60 Hz. Electrical power produced by generator 21 may be directed to traction motor 32 by way of one or more power buses (not shown) and, in some implementations, a converter and/or inverter); 
at least one power supply controller positioned on board the vehicle system and configured to control the at least one power supply (see [0016] Traction motors 32 may be generally operable to receive AC power from generator 21 via a converter and the power buses, and to use the power to produce a mechanical output that drives wheels 17 via a differential and/or final drives. For example, traction motor 32 may embody an AC induction motor connected to receive three-phase AC power from a converter and generator; and 
at least one local controller positioned on board one or more of the plural vehicles and configured to: communicate over the bus; receive or determine vehicle data comprising a condition or parameter associated with the one or more of the plural vehicles; compare the vehicle data to one or more criteria relating to vehicle movement and transmit a second signal to the at least one power supply controller for the at least one power supply controller to deactivate the electrical power supplied to one or more of the vehicles from the at least one power supply (see [0052] lead controller 152 may provide a command to one or more locomotives to go electrically offline when power from those locomotives is not needed to meet performance goals for the consist. As part of the data received from the leader system referenced above at step 208, lead controller 152 may determine that power requirements over the next 50 miles due to track grade may allow for one or more of the trailing locomotives to go electrically offline for improved overall fuel efficiency for the consist. A command may be issued to a locomotive to virtually isolate itself by no longer responding to power commands from lead controller 152. In an isolated condition, a trailing locomotive may only receive commands to start or stop the engine from an AESS system on the trailing locomotive itself).
Melas is not explicit on the vehicle data meeting the one or more criteria and receipt of a first signal indicative of at least one of the vehicles carrying or being configured to carry cargo of a predetermined material, however,
Crane discloses a vehicle communications system where responsive to the vehicle data meeting the one or more criteria and receipt of a first signal indicative of at least one of the vehicles carrying or being configured to carry cargo of a predetermined material (see [0026] The sensor 302 represents a cargo sensor that measures one or more characteristics of the vehicle carrying cargo. The sensor 302 can represent a scale, strain gauge, or the like, that measures the weight of cargo being carried by the vehicle 106. The sensor 302 can communicate data representative of this weight back to the controller 200 via the pathway 214 as network data. The controller 200 can communicate this weight data to one or more of the control systems 202 shown in FIG. 2 to perform various functions).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of Crane with the system disclosed by Melas in order to reduce the fuel consumed and/or emissions generated by the vehicle system 102 relative to the vehicle system 102 traveling at other operational settings, such as at the speed limit of the route 108, for an entire trip of the vehicle system (Crane, [0026]).


Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0252174 A1 (“Melas”) in view of US 2017/0129511 A1 (Crane”) in further view of US 2016/0325767 A1 (“LeFebvre”).

Regarding claim 20, Melas discloses the vehicle system comprises a rail vehicle system, the at least one power supply is configured to transmit the electrical power for powering ECP air brakes of the plural vehicles of the rail vehicle system (see [0052] lead controller 152 may provide a command to one or more locomotives to go electrically offline when power from those locomotives is not needed to meet performance goals for the consist. As part of the data received from the leader system referenced above at step 208, lead controller 152 may determine that power requirements over the next 50 miles due to track grade may allow for one or more of the trailing locomotives to go electrically offline for improved overall fuel efficiency for the consist. A command may be issued to a locomotive to virtually isolate itself by no longer responding to power commands from lead controller 152. In an isolated condition, a trailing locomotive may only receive commands to start or stop the engine from an AESS system on the trailing locomotive itself).
	Melas in view of Crane is not explicit on the one or more criteria relate to rail vehicle derailment, however,
	LeFebvre discloses the one or more criteria relate to rail vehicle derailment (see Fig. 2 and [0074]-[0075] accelerometer 404 passes data on to three sensor sections. The first section 1402 looks at data from the vertical direction and uses Vertical Derailment Filter 1404 to extract the characteristic frequencies of a derailment. Derailment events are detected in Derailment RMS Detector 1406 when the RMS value of the filtered data exceeds a derailment threshold. The second section 1408 also selects data from the vertical direction, but uses Vertical Wheel Damage Filter 1410 to extract the characteristic frequencies of wheel damage. Wheel damage is detected in Wheel Damage RMS Detector 1412 when the RMS value of the filtered data exceeds a wheel damage threshold).
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of LeFebvre with the system disclosed by Melas in view of Crane in order to increase reliability for continuously monitoring the temperature of wheel bearings or wheel to rail interactions where a wheel impact load detector is not installed on a section of rail or in the area between detectors (LeFebvre, [0006]).



Allowable Subject Matter
Claims 2 and 3 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATHEW FRANKLIN GORDON whose telephone number is (408)918-7612. The examiner can normally be reached Monday - Friday, 7:00 - 5:00 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272 - 7298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATHEW FRANKLIN GORDON/Primary Examiner, Art Unit 3665